

117 HR 378 IH: David Dorn Act of 2021
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 378IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Arrington (for himself, Mr. Babin, Mr. Estes, and Mr. Banks) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to increase the maximum term of imprisonment for rioting, and for other purposes.1.Short titleThis Act may be cited as the David Dorn Act of 2021. 2.Increased penalties for riotingSection 2101(a) of title 18, United States Code, is amended by striking Shall be fined under this title, or imprisoned not more than five years, or both and inserting Shall be fined under this title, but in no event less than $1,000, or imprisoned not more than ten years, or both.